Citation Nr: 1549510	
Decision Date: 11/24/15    Archive Date: 12/03/15	

DOCKET NO.  13-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a lumbar back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from July 30 to December 19, 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

For reasons which will become apparent, this appeal is being REMANDED to Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

In a Motion for Remand dated in late October 2015, the Veteran's accredited representative, the Disabled American Veterans, noted that he had previously been scheduled for videoconference hearings on two previous occasions, specifically, in March and May 2015, but that both of those hearings had been postponed due to the Veteran's inability to find a representative to assist him with the hearing.  Accordingly, the Veteran was now, through his accredited representative, requesting that his appeal be remanded to the AOJ in order that he might be afforded a Travel Board or Videoconference hearing, "whichever (was) first available."

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Inasmuch as the RO schedules both Travel Board and Videoconference hearings, a remand of this matter to the RO is indicated.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following action:

The RO should take appropriate action to schedule the Veteran for a Travel Board or Videoconference hearing (whichever is first available).  A copy of the letter scheduling the Veteran for that hearing should be included in the Veterans Benefits Management System (VBMS) electronic file.

Following completion of the above action, the Veterans Benefits Management System (VBMS) electronic file, if in order, should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



